Case 4:18-cv-13971-MFL-RSW ECF No. 17 filed 10/08/20       PageID.387       Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TINA GLOVER,

        Plaintiff,                                 Case No. 18-cv-13971
                                                   Hon. Matthew F. Leitman
v.

DETROIT TRANSPORTATION COMPANY,

     Defendant.
__________________________________________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT (ECF No. 13)

        On October 8, 2020, the Court held a hearing on Defendant Detroit

Transportation Company’s motion for summary judgment. (See Mot., ECF No. 13.)

For the reasons stated on the record during the motion hearing:

      The motion is DENIED with respect to Plaintiff Tina Glover’s hostile work

        environment claim as pleaded in Counts I and II of her Complaint;

      The motion is GRANTED as to Counts I and II of Glover’s Complaint in all

        other respects;

      The motion is DENIED with respect to Glover’s retaliation claim as pleaded

        in Count III of her Complaint; and

      The motion is GRANTED with respect to Glover’s retaliation claim as

        pleaded in Count IV of her Complaint.


                                             1
Case 4:18-cv-13971-MFL-RSW ECF No. 17 filed 10/08/20      PageID.388   Page 2 of 2




      The Court will now refer this matter for a settlement conference with the

assigned Magistrate Judge.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: October 8, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 8, 2020, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
